This was an action of ejectment brought by Doughty against Hope, to recover possession of a house and lot situated in the 12th ward of the city of Hew York. The questions were •in relation to the powers and proceedings of commissioners of estimate and assessment, in taking individual property for public improvement, &c. (Reported in 1 Oomst. 79.)
(To be continued.)
The Court op Appeals, at their present January term (1850,) have decided that the dismissal of an appeal is such a judgment of the court, as authorizes a remittitur of the proceedings to the court below, under § 12, of the code.
The case of McFarland-agt. Watson, ante, 128, was alluded to as being incorrectly reported in that respect.
Two cases were decided upon motion, at this term, both of which presented the distinct point above mentioned; and both arose in consequence of an order dismissing the appeal, entered under rule 7, of the court. They will be reported in the next number.